218 F.2d 954
CUTTING ROOM APPLIANCES CORPORATION, Petitioner,v.PAUL JONES, Chief Judge, United States District Court for the Northern District of Ohio, Eastern Division, Respondent.
No. 12295.
United States Court of Appeals, Sixth Circuit.
December 17, 1954.

Petition for Writ of Mandamus.
Henry L. Burkitt, New York City, for petitioner.
Mock & Blum, New York City, for Weatherbee Coats, Inc.
Before SIMONS, Chief Judge, and ALLEN and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and written communications of counsel;


2
And it appearing that the Honorable Paul Jones, Judge of the United States District Court for the Northern District of Ohio, Eastern Division, in an order filed in this court November 26, 1954, has indicated his intention to reconsider his action of transferring the case of Cutting Room Appliances Corporation v. Weatherbee Coats, Inc., Civil No. 27,873, from the District Court for the Northern District of Ohio, Eastern Division, to the District Court for the Southern District of New York, and has indicated his intention to place the said case upon the next non-jury civil assignment of the District Court for the Northern District of Ohio, Eastern Division;


3
And it appearing that counsel for the plaintiff-petitioner has filed a written consent to such action;


4
And it appearing that such action will reflect a wise and practical appraisal of the crowded condition of the docket in the Southern District of New York and an exercise of proper judicial discretion on the part of the District Court for the Northern District of Ohio, it is ordered that such proposed order be and it is hereby approved; and


5
It is ordered that the petition for writ of mandamus pending herein be and it hereby is dismissed.